Citation Nr: 0843470	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1965 to September 1982.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The Board initially notes that the veteran's service medical 
records are missing and cannot be located.  In circumstances 
in which service medical records are missing, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The veteran seeks service connection for a lumbar spine 
disability.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case, the evidence of record reflects that the 
veteran currently has osteoarthritic changes of the lower 
spine that are suggestive of degenerative joint disease of 
the lumbar spine.  See a November 2005 VA examination and 
radiologic report.  Furthermore, a private x-ray report from 
October 1988, six years after the veteran's retirement, 
reflects that there was evidence of "old degenerative joint 
disease".  This is at least suggestive of low back problems 
in service.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  The Board believes that a medical nexus opinion is 
necessary per Charles.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange the veteran to be 
physically examiner.  The examiner should 
provide a diagnosis of a lumbar spine 
disability or rule out same.  If a lumbar 
spine disability is diagnosed, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
a likely a not that such current 
disability of the lumbar spine is related 
to the veteran's military service.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issue of entitlement to service 
connection for degenerative joint disease 
of the lumbar spine.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Batty F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




